UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1096


STARSHA M. SEWELL, M.Ed.,

                    Plaintiff - Appellant,

             v.

STRAYER UNIVERSITY; ROBERT SILBERMAN; KARL MCDONNELL,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Paul W. Grimm, District Judge. (8:16-cv-00159-PWG)


Submitted: May 15, 2018                                           Decided: May 17, 2018


Before DUNCAN, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Starsha M. Sewell, Appellant Pro Se. John Byron Flood, OGLETREE DEAKINS NASH
SMOAK & STEWART, PC, Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Starsha M. Sewell appeals the district court’s order striking her motion for

reconsideration of her Fed. R. Civ. P. 60(b) motion and directing that the motion for

reconsideration be stricken from the district court’s docket. On appeal, we confine our

review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because

Sewell’s informal brief does not challenge the basis for the district court’s disposition,

Sewell has forfeited appellate review of the court’s order. See Jackson v. Lightsey, 775
F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an important document; under

Fourth Circuit rules, our review is limited to issues preserved in that brief.”).

Accordingly, we affirm the district court’s judgment. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                            2